DETAILED ACTION
This final rejection is responsive to the amendment filed 03 February 2022.  Claims 21-40 are pending.  Claims 21, 28, and 35 are independent claims.  Claims 21, 27, 28, 34, and 35 are amended.

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
For reasons stated below, the claims are allowable pending correction of Claim Objections and the filing of a Terminal Disclaimer over prior patent No. 10,949,577.

Claim Objections
Claims 22-27 objected to because of the following informalities: they depend on claim 1.  Appropriate correction is required.
Allowable Subject Matter
Claims 21-40 are allowable pending correction of Claim Objects and the filing of a Terminal Disclaimer over prior patent No. 10,949,577.
The prior art of record broadly discloses a computer-aided design application which contains objects with existing handedness and orientation and the user is able to mirror, face flip, and hand flip the objects.  Furthermore, the prior art of record teaches objects which contain a preset handedness.  However, the prior art of record does not explicitly teach checking a swing parameter for an assembly wherein the swing parameter is checked as part of iterating through multiple components in the GUI in response to the flip action.  Specifically, Vasshaug teaches a CAD application including door assemblies which have an associated handedness, wherein the user is able to face flip, hand flip, and mirror these assemblies.  However, Vasshaug does not explicitly teach checking a swing parameter for an assembly wherein the swing parameter is checked as part of iterating through multiple components in the GUI in response to the flip action.  Therefore, the above limitations, in the specific combinations as recited in the independent claims 21, 28, and 35, define patent ability of the claims over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145